The opinion of the court was delivered by
Royce, Ch. J.
In Church v. French, 54 Vt. 420, it appeared that the petitionees brought suit before a justice against one-Marsh, demanding by the ad damnum in their writ $16, and sxxmmoned the petitioner as ti’ustee. Marsh did not appear and' was defaulted. The petitioner did appear and filed a specification in offset against Marsh in the sum of $32.85, which being allowed, he claimed by his disclosure would result in his owing Marsh nothing. The justice held the trustee in the sxim of’ $17.81 and refused to allow him an appeal.
In that case neither the ad damnum in the plaintiff’s writ,, the sxxm demanded by the plaintiff as owing to him by the defendant, nor the judgment rendered in the plaintiff’s favor by the justice, exceeded $20. It simply appeared that as between the defendant and the trustee, more than $20 was in issue. *423Had suit been brought by the defendant against the trustee to-recover the amount which the plaintiff sought to hold by his-garnishment, the trustee showed by his plea in offset before the justice that the controversy would have exceeded $20 in amount.
Upon that showing this court decided in Church v. French,. that the trustee was entitled to an appeal, and the contention of the petitioner’s counsel in the case at bar that the only question is whether the amount in controversy between the plaintiff and principal defendant in the justice suit exceeds the sum of $20” cannot be acceded to without overruling that case, which we are-not disposed to do.
The present case differs from Church v. French, in that here-no plea in offset was hied by the trustee ; but that is not material. The proceedings before the justice demonstrated, so far-as they demonstrated anything applicable to the question of a liability on the part of the trustee to the principal defendant,, that such liability was for the sum of $100, if anything, and so-that any litigation between the principal defendant and the-trustee to establish or enforce a liability of the latter to the-former would necessarily involve a sum larger than $20. The trustee was therefore entitled to an appeal upon precisely the-same ground that it was awarded in Church v. French.

The judgment of the County Court is accordingly affirmed, an<f cause remanded.